
	
		II
		112th CONGRESS
		1st Session
		S. 311
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2011
			Mr. Kerry (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the coverage of medically necessary food
		  under Federal health programs and private health insurance.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medical Foods Equity Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Newborns are
			 screened for inborn errors of metabolism, but treatment for such conditions is
			 not uniformly covered by insurance.
			(2)Each year
			 approximately 2,550 children in the United States are diagnosed with an inborn
			 error of metabolism disorder, requiring foods modified to be void of the
			 nutrient or nutrients the child’s body is incapable of processing, or requiring
			 supplementation with vitamins or amino acids.
			(3)More than 35
			 States have passed laws to at least partially address the inequity in coverage
			 for medically necessary foods, critical treatment for such disorders.
			(4)The cost
			 associated with providing medically necessary foods presents a large financial
			 burden for many families.
			(5)There is no
			 current cure for inborn errors of metabolism disorders and treatment is
			 necessary during the entire lifespan of the individual.
			3.Coverage in
			 Federal health programs of medically necessary food and food modified to be low
			 protein
			(a)Coverage under
			 the Medicare program
				(1)Coverage of
			 medically necessary food under the original medicare fee-for-service
			 program
					(A)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C.
			 1395x(s)(2)) is amended—
						(i)in
			 subparagraph (EE), by striking and at the end;
						(ii)in
			 subparagraph (FF), by inserting and at the end; and
						(iii)by adding at
			 the end the following new subparagraph:
							
								(GG)medically necessary food (as defined
				in subsection (iii)) and food modified to be low protein that is formulated to
				be consumed or administered under the supervision of a qualified medical
				provider, for the treatment of conditions as recommended by the Advisory
				Committee on Heritable Disorders in Newborns and Children, and the medical
				equipment and supplies necessary to administer such
				food;
								.
						(B)DefinitionSection
			 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the
			 end the following new subsection:
						
							(iii)(1)The term
				medically necessary food—
									(A)means a food which is formulated to be
				consumed or administered enterally under the supervision of a physician and
				which is intended for the specific dietary management of a disease or condition
				for which distinctive nutritional requirements, based on recognized scientific
				principles, are established by medical evaluation; and
									(B)includes nutritionally modified
				counterparts of traditional foods and other forms of foods such as formulas,
				pills, capsules, and bars, so long as consumed or administered
				enterally.
									(2)For purposes of paragraph (1), the
				term enterally refers to consumption or administration through the
				gastrointestinal tract, whether orally or by
				tube.
								.
					(C)PaymentSection
			 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is
			 amended—
						(i)by
			 striking and before (Z); and
						(ii)by inserting
			 before the semicolon at the end the following: “, and (AA) with respect to
			 medically necessary food and pharmacological doses of vitamins and amino acids
			 under section 1861(s)(2)(GG), the amounts paid shall be 80 percent of the
			 lesser of the actual charge for the services or 85 percent of the amount
			 determined under the fee schedule established under section 1848(b) for the
			 same services if furnished by a physician”.
						(2)Inclusion of
			 pharmacological doses of vitamins and amino acids as a covered part D
			 drug
					(A)In
			 generalSection 1860D–2(e)(1) of the Social Security Act (42
			 U.S.C. 1395w–102(e)(1)) is amended—
						(i)in subparagraph
			 (A), by striking or at the end;
						(ii)in subparagraph
			 (B), by striking the comma at the end and inserting ; or;
			 and
						(iii)by inserting
			 after subparagraph (B) the following new subparagraph:
							
								(C)pharmacological
				doses of vitamins and amino acids used for the treatment of inborn errors of
				metabolism, for the treatment of conditions as recommended by the Advisory
				Committee on Heritable Disorders in Newborns and Children and as prescribed by
				a qualified medical
				provider,
								.
						(B)Effective
			 dateThe amendments made by subparagraph (A) shall apply to plan
			 years beginning on or after the date that is 6 months after date of enactment
			 of this Act.
					(b)Coverage under
			 the Medicaid program
				(1)In
			 generalSection 1905 of the
			 Social Security Act (42 U.S.C. 1396d) is amended—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (12), by inserting including pharmacological doses of vitamins
			 and amino acids used for the treatment of inborn errors of metabolism, for the
			 treatment of conditions as recommended by the Advisory Committee on Heritable
			 Disorders in Newborns and Children and as prescribed by a qualified medical
			 provider, after prescribed drugs,;
						(ii)in
			 paragraph (28), by striking and at the end;
						(iii)in paragraph
			 (29), by striking the comma at the end and inserting ; and;
			 and
						(iv)by
			 inserting after paragraph (29) the following new paragraph:
							
								(30)medically necessary food (as defined in
				subsection (ee)) and food modified to be low protein that is formulated to be
				consumed or administered under the supervision of a qualified medical provider,
				for the treatment of conditions as recommended by the Advisory Committee on
				Heritable Disorders in Newborns and Children, and the medical equipment and
				supplies necessary to administer such
				food,
								;
				and
						(B)by adding at the
			 end the following new subsection:
						
							(ee)Medically
				necessary food defined
								(1)In
				generalFor purposes of subsection (a)(30), the term
				medically necessary food—
									(A)means a food
				which is formulated to be consumed or administered enterally under the
				supervision of a physician and which is intended for the specific dietary
				management of a disease or condition for which distinctive nutritional
				requirements, based on recognized scientific principles, are established by
				medical evaluation; and
									(B)includes
				nutritionally modified counterparts of traditional foods and other forms of
				foods such as formulas, pills, capsules, and bars, so long as consumed or
				administered enterally.
									(2)EnterallyFor
				purposes of paragraph (1), the term enterally refers to
				consumption or administration through the gastrointestinal tract, whether
				orally or by
				tube.
								.
					(2)Exception to
			 rebate exclusionSection 1927(d)(2)(E) of the Social Security Act
			 (42 U.S.C. 1396r–8(d)(2)(E)) is amended by inserting , pharmacological
			 doses of vitamins and amino acids used for the treatment of inborn errors of
			 metabolism, for the treatment of conditions as recommended by the Advisory
			 Committee on Heritable Disorders in Newborns and Children and as prescribed by
			 a qualified medical provider, after prenatal
			 vitamins.
				(3)Conforming
			 amendmentSection 1902(a)(10)(A) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)(A)) is amended, in the matter preceding clause (i), by
			 striking and (28) and inserting (28), and
			 (30).
				(4)Exception to
			 effective date if state legislation requiredIn the case of a
			 State plan for medical assistance under title XIX of the Social Security Act
			 which the Secretary of Health and Human Services (referred to in this Act as
			 the Secretary) determines requires State legislation (other than
			 legislation appropriating funds) in order for the plan to meet the additional
			 requirement imposed by the amendments made by this subsection, the State plan
			 shall not be regarded as failing to comply with the requirements of such title
			 solely on the basis of its failure to meet this additional requirement before
			 the first day of the first calendar quarter beginning after the close of the
			 first regular session of the State legislature that begins after the date of
			 the enactment of this Act. For purposes of the previous sentence, in the case
			 of a State that has a 2-year legislative session, each year of such session
			 shall be deemed to be a separate regular session of the State
			 legislature.
				(c)Coverage under
			 CHIP
				(1)In
			 general
					(A)Medically
			 necessary foodSection 2103(c) of the Social Security Act (42
			 U.S.C. 1397cc(c)) is amended by adding at the end the following:
						
							(9)Medically
				necessary food
								(A)In
				generalThe child health assistance provided to a targeted
				low-income child under the plan shall include coverage of medically necessary
				food and food modified to be low protein that is formulated to be consumed or
				administered under the supervision of a qualified medical provider, for the
				treatment of conditions as recommended by the Advisory Committee on Heritable
				Disorders in Newborns and Children, and the medical equipment and supplies
				necessary to administer such food.
								(B)DefinitionsIn
				this paragraph—
									(i)the term
				medically necessary food—
										(I)means a food
				which is formulated to be consumed or administered enterally under the
				supervision of a physician and which is intended for the specific dietary
				management of a disease or condition for which distinctive nutritional
				requirements, based on recognized scientific principles, are established by
				medical evaluation; and
										(II)includes
				nutritionally modified counterparts of traditional foods and other forms of
				foods such as formulas, pills, capsules, and bars, so long as consumed or
				administered enterally; and
										(ii)the term
				enterally refers to consumption or administration through the
				gastrointestinal tract, whether orally or by
				tube.
									.
					(B)Vitamins and
			 amino acidsSection 2110(a)(6) of the Social Security Act (42
			 U.S.C. 1397jj(a)(6)) is amended by striking and biologicals and the
			 administration of such drugs and biologicals, only if such drugs and
			 biologicals and inserting , pharmacological doses of vitamins
			 and amino acids used for the treatment of inborn errors of metabolism, for the
			 treatment of conditions as recommended by the Advisory Committee on Heritable
			 Disorders in Newborns and Children and as prescribed by a qualified medical
			 provider, and biologicals, and the administration of such drugs, vitamins and
			 amino acids, and biologicals, only if such drugs, vitamins and amino acids, and
			 biologicals.
					(2)Conforming
			 amendmentSection 2103(a) of the Social Security Act (42 U.S.C.
			 1397cc(a)) is amended, in the matter preceding paragraph (1), by striking
			 , and (7) and inserting , (7), and (9).
				(d)Availability of
			 medically necessary food, food modified To be low protein, and related items
			 under the TRICARE programSection 1077(a)(8) of title 10, United
			 States Code, is amended by striking including and all that
			 follows and inserting “including the following:
				
					(A)Well-baby care
				that includes one screening of an infant for the level of lead in the blood of
				the infant.
					(B)Medically
				necessary food (as defined in section 1861(iii) of the Social Security Act) and
				food modified to be low protein that is formulated to be consumed or
				administered under the supervision of a qualified medical provider, for the
				treatment of conditions as recommended by the Advisory Committee on Heritable
				Disorders in Newborns and Children, and the medical equipment and supplies
				necessary to administer such food.
					(C)Pharmacological
				doses of vitamins and amino acids used for the treatment of inborn errors of
				metabolism and other conditions as recommended by the Advisory Committee on
				Heritable Disorders in Newborns and
				Children.
					.
			4.Coverage in the
			 private insurance market of medically necessary food and food modified to be
			 low protein
			(a)Group health
			 plans
				(1)Amendments to
			 ERISA
					(A)In
			 generalSubpart B of part 7 of title I of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at
			 the end the following:
						
							716.Coverage of
				medically necessary food and food modified to be low protein
								(a)DefinitionIn
				this section—
									(1)the term
				medically necessary food—
										(A)means a food
				which is formulated to be consumed or administered enterally under the
				supervision of a physician and which is intended for the specific dietary
				management of a disease or condition for which distinctive nutritional
				requirements, based on recognized scientific principles, are established by
				medical evaluation; and
										(B)includes
				nutritionally modified counterparts of traditional foods and other forms of
				foods such as formulas, pills, capsules, and bars, so long as consumed or
				administered enterally; and
										(2)the term
				enterally refers to consumption or administration through the
				gastrointestinal tract, whether orally or by tube.
									(b)Coverage
									(1)Medically
				necessary food and food modified to be low proteinA group health
				plan, or a health insurance issuer that provides health insurance coverage in
				connection with a group health plan, shall provide coverage for medically
				necessary food and food modified to be low protein that is formulated to be
				consumed or administered under the supervision of a qualified medical provider,
				for the treatment of conditions as recommended by the Advisory Committee on
				Heritable Disorders in Newborns and Children, and the medical equipment and
				supplies necessary to administer such food.
									(2)Vitamins and
				amino acidsA group health plan, or a health insurance issuer
				that provides health insurance coverage in connection with a group health plan,
				that provides prescription drug coverage shall provide coverage for
				pharmacological doses of vitamins and amino acids used for the treatment of
				inborn errors of metabolism, for the treatment of conditions as recommended by
				the Advisory Committee on Heritable Disorders in Newborns and Children and as
				prescribed by a qualified medical provider, to the same extent as other
				prescription drug coverage under such plan or
				coverage.
									.
					(B)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by inserting after the item relating to section 714 the following new
			 items:
						
							
								Sec. 715. Additional market
				reforms.
								Sec. 716. Coverage of medically
				necessary food and food modified to be low
				protein.
							
							.
					(2)Amendments to
			 the Public Health Service ActSubpart 2 of part A of title XXVII
			 of the Public Health Service Act (42 U.S.C. 300gg–4 et seq.) is amended by
			 adding at the end the following new section:
					
						2729.Coverage of
				medically necessary food and food modified to be low protein
							(a)DefinitionsIn
				this section—
								(1)the term
				medically necessary food—
									(A)means a food
				which is formulated to be consumed or administered enterally under the
				supervision of a physician and which is intended for the specific dietary
				management of a disease or condition for which distinctive nutritional
				requirements, based on recognized scientific principles, are established by
				medical evaluation, and
									(B)includes
				nutritionally modified counterparts of traditional foods and other forms of
				foods such as formulas, pills, capsules, and bars, so long as consumed or
				administered enterally; and
									(2)the term
				enterally refers to consumption or administration through the
				gastrointestinal tract, whether orally or by tube.
								(b)Coverage
								(1)Medically
				necessary food and food modified to be low proteinA group health
				plan, or a health insurance issuer that provides health insurance coverage in
				connection with a group health plan, shall provide coverage for medically
				necessary food and food modified to be low protein that is formulated to be
				consumed or administered under the supervision of a qualified medical provider,
				for the treatment of conditions as recommended by the Advisory Committee on
				Heritable Disorders in Newborns and Children, and the medical equipment and
				supplies necessary to administer such food.
								(2)Vitamins and
				amino acidsA group health plan, or a health insurance issuer
				that provides health insurance coverage in connection with a group health plan,
				that provides prescription drug coverage, shall provide coverage for
				pharmacological doses of vitamins and amino acids used for the treatment of
				inborn errors of metabolism, for the treatment of conditions as recommended by
				the Advisory Committee on Heritable Disorders in Newborns and Children and as
				prescribed by a qualified medical provider, to the same extent as other
				prescription drug coverage under such plan or
				coverage.
								.
				(3)Amendments to
			 the Internal Revenue Code
					(A)In
			 generalSubchapter B of chapter 100 of the Internal Revenue Code
			 of 1986 (relating to other group health plan requirements) is amended by
			 inserting after section 9813 the following new section:
						
							9814.Coverage of
				medically necessary food and food modified to be low protein
								(a)DefinitionsIn
				this section—
									(1)the term
				medically necessary food—
										(A)means a food
				which is formulated to be consumed or administered enterally under the
				supervision of a physician and which is intended for the specific dietary
				management of a disease or condition for which distinctive nutritional
				requirements, based on recognized scientific principles, are established by
				medical evaluation; and
										(B)includes
				nutritionally modified counterparts of traditional foods and other forms of
				foods such as formulas, pills, capsules, and bars, so long as consumed or
				administered enterally; and
										(2)the term
				enterally refers to consumption or administration through the
				gastrointestinal tract, whether orally or by tube.
									(b)Coverage
									(1)Medically
				necessary food and food modified to be low proteinA group health
				plan, or a health insurance issuer that provides health insurance coverage in
				connection with a group health plan, shall provide coverage for necessary
				medically necessary food and food modified to be low protein that is formulated
				to be consumed or administered under the supervision of a qualified medical
				provider, for the treatment of conditions as recommended by the Advisory
				Committee on Heritable Disorders in Newborns and Children, and the medical
				equipment and supplies necessary to administer such food.
									(2)Vitamins and
				amino acidsA group health plan, or a health insurance issuer
				that provides health insurance coverage in connection with a group health plan,
				that provides prescription drug coverage, shall provide coverage for
				pharmacological doses of vitamins and amino acids used for the treatment of
				inborn errors of metabolism, for the treatment of conditions as recommended by
				the Advisory Committee on Heritable Disorders in Newborns and Children and as
				prescribed by a qualified medical provider, to the same extent as other
				prescription drug coverage under such plan or
				coverage.
									.
					(B)Conforming
			 amendmentThe table of sections for subchapter B of chapter 100
			 of such Code is amended by inserting after the item relating to section 9813
			 the following new item:
						
							
								Sec. 9814. Coverage of
				medically necessary food and food modified to be low
				protein.
							
							.
					(b)Individual
			 marketSubpart 2 of part B of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg–51 et seq.) is amended by adding at the end the
			 following new section:
				
					2754.Coverage of
				medically necessary food and food modified to be low proteinThe provisions of section 2729 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as they apply to health insurance coverage
				offered by a health insurance issuer in connection with a group health plan in
				the small or large group
				market.
					.
			(c)Amendment to
			 PPACASection 1302(b)(1) of the Patient Protection and Affordable
			 Care Act (42 U.S.C. 18022(b)(1)) is amended by adding at the end the
			 following:
				
					(K)Medically
				necessary food, as defined in section 2729 of the Public Health Service
				Act.
					.
			5.Effective date;
			 determination of minimum yearly coverage
			(a)Effective
			 dateThe amendments made by
			 sections 3 and 4 shall apply to plan years beginning after the date that is 180
			 days after the date of enactment of this Act.
			(b)Determination
			 by Secretary
				(1)In
			 generalPrior to the date
			 described under subsection (a), the Secretary of Health and Human Services
			 (referred to in this Act as the Secretary) shall determine the
			 minimum yearly coverage for all health insurance plans pursuant to the
			 amendments made by this Act. Such minimum yearly coverage shall apply to an
			 individual during any period when the individual is covered under the plan and
			 for as long as deemed medically necessary. The Secretary may establish
			 age-specific minimum levels of coverage and periodically update these levels
			 based on a standard cost of living index, the actual cost of treatment, and
			 other appropriate measures as determined by the Secretary.
				(2)No
			 preemptionThe minimum yearly coverage determined by the
			 Secretary under paragraph (1) shall not preempt any State standards that
			 require a higher minimum yearly coverage level for the same services and
			 benefits.
				
